Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 09, 2015

The Court of Appeals hereby passes the following order:

A15I0189. RHONDA JOHNSON v. THE STATE.

      Rhonda Johnson filed an application for interlocutory appeal seeking
immediate review of the trial court’s order denying a motion to suppress. We
dismissed the application because the order and certificate of immediate review were
signed by different judges. Johnson filed a motion for reconsideration, submitting
evidence that the judge who signed the order was not the trial judge, but was sitting
by designation on the day the motion to suppress was heard. Under these
circumstances, Johnson has shown that its certificate of immediate review was valid.
See Freemon v. Dubroca, 177 Ga. App. 745 (1) (341 SE2d 276) (1986).
      Accordingly, Johnson’s motion for reconsideration is GRANTED. This Court’s
prior order dismissing the application is VACATED, and the application is
REINSTATED. Upon consideration of the merits, however, the application is hereby
DENIED.

                                       Court of Appeals of the State of Georgia
                                                                            07/09/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.